DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/5/2022 has been entered.  Claims 1-15 are pending in the application.  Claim 16 has been cancelled.  The amendments to the claims and specification overcome each and every objection, 112(b) rejection, and 101 rejection previously set forth in the Non-Final Office Action mailed on 2/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raulerson et al. (US 2004/0092863 A1).
Regarding claim 1, Raulerson discloses an integrated multi-lumen tubing (multiple catheter assembly 100, see Figs. 1-4 and 10-11) comprising:
two or more continuous tubes (first catheter 110 and second catheter 130) each defining a lumen (first lumen 122 and second lumen 142);
a webbing (splittable bond 180) between each of said two or more continuous tubes (first catheter 110 and second catheter 130), said webbing (splittable bond 180) holding the two or more continuous tubes (first catheter 110 and second catheter 130) together as a ribbon (see Fig. 1, par. [0031]); and
a set of terminations (first and second distal openings 118 and 138 and proximal openings of first and second extension tube assemblies 113 and 133 — see Fig. 1) at opposing ends (first and second proximal ends 111 and 131 oppose first and second distal ends 114 and 134) of each of said two or more continuous tubes (first catheter 110 and second catheter 130) (see Fig. 1).

Regarding claim 2, Raulerson discloses the integrated multi-lumen tubing of claim 1 wherein said two or more continuous tubes (first catheter 110 and second catheter 130) comprise an intravenous infusion line (second catheter 130 is a venous lumen for delivering fluid — see par. [0029]) and a vacuum line (first catheter 110 is a lumen for drawing fluid from the patient — see par. [0029]).

Regarding claim 6, Raulerson discloses the integrated multi-lumen tubing of claim 1 wherein said two or more continuous tubes (first catheter 110 and second catheter 130) are made of synthetic polymers including polytetrafluoroethylene (PTFE) (see par. [0047]), polyvinyl plastic (PVC) (see par. [0047]), or polyethylene (see par. [0047]) (note: polypropylene plastic is not required by the claim as this limitation is written in the alternative).

Regarding claim 8, Raulerson discloses the integrated multi-lumen tubing of claim 1 further comprising a sheath (fabric cuff 125) covering said two or more continuous tubes (first catheter 110 and second catheter 130) (see par. [0046], Fig. 1).

Regarding claim 9, Raulerson discloses the integrated multi-lumen tubing of claim 8 wherein said two or more continuous tubes (first catheter 110 and second catheter 130) comprise an intravenous infusion line (second catheter 130 is a venous lumen for delivering fluid — see par. [0029]) and a vacuum line (first catheter 110 is a lumen for drawing fluid from the patient — see par. [0029]).

Regarding claim 13, Raulerson discloses the integrated multi-lumen tubing of claim 8, wherein said two or more continuous tubes (first catheter 110 and second catheter 130) and said sheath (fabric cuff 125) are made of synthetic polymers including polytetrafluoroethylene (PTFE) (see par. [0047]), polyvinyl plastic (PVC) (see par. [0047]), or polyethylene (see par. [0047]) (see par. [0046]-[0047]) (note: polypropylene plastic is not required by the claim as this limitation is written in the alternative).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson et al. (US 2004/0092863 A1), as applied to claims 2 and 9 above, in view of LePivert (US 2009/0036823 A1).
Regarding claims 3 and 10, Raulerson discloses the integrated multi-lumen tubing of claims 2 and 9, respectively. However, Raulerson fails to state wherein said two or more continuous tubes further comprises a monitoring line for wound healing.
LePivert teaches an integrated multi-lumen tubing (multilumen catheter member 10, see Fig. 1A) wherein two or more continuous tubes (lumens 15, 16, and 17) further comprises a monitoring line (conduit 141) for wound healing (see par. [0058], [0070], and [0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the two or more continuous tubes of Raulerson to further comprise a monitoring line for wound healing as taught by LePivert in order to identify and sense tissue parameters of the treatment region (see LePivert par. [0058], [0070], and [0084]).

Regarding claims 4 and 11, Raulerson discloses the integrated multi-lumen tubing of claims 2 and 9, respectively. However, Raulerson fails to state wherein said two or more continuous tubes further comprises a set of insulated wires for transmitting impedance measurements.
LePivert teaches an integrated multi-lumen tubing (multilumen catheter member 10, see Fig. 1A) wherein two or more continuous tubes (lumens 15, 16, and 17) further comprises a set of insulated wires (electrical wires of sensors 18 are insulated via the thickness of shaft 11) for transmitting impedance measurements (see par. [0070]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the two or more continuous tubes of Raulerson to further comprise a set of insulated wires for transmitting impedance measurements as taught by LePivert in order to identify and sense tissue parameters of the treatment region (see LePivert par. [0058] and [0070]).

Claims 5, 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raulerson et al. (US 2004/0092863 A1), as applied to claims 1 and 8 above, in view of Lappas (US 5,224,932 A).
Regarding claims 5 and 12, Raulerson discloses the integrated multi-lumen tubing of claims 1 and 8, respectively. However, Raulerson fails to explicitly state wherein said two or more continuous tubes are transparent or translucent.
Lappas teaches a tubing system (see Fig. 1) wherein two or more continuous tubes (tubes 36a-d) are translucent (see col. 2 line 60 —col. 3 line 1 and col. 6 lines 7-23) (note: “transparent” is not required by the claim as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the two or more continuous tubes of Raulerson to be translucent as taught by Lappas in order to provide shielding of light for delivering light sensitive fluids (see Lappas col. 2 line 60 — col. 3 line 1).

Regarding claims 7 and 14, Raulerson discloses the integrated multi-lumen tubing of claims 1 and 8, respectively. However, Raulerson fails to explicitly state wherein said set of terminations is color coded or keyed.
Lappas teaches a tubing system (see Fig. 1) wherein a set of terminations (first ends 37a-d and second ends 39a-d of each of tubes 36a-d) is color coded (see col. 2 lines 60-65 and col. 6 lines 52-65, tubes 36a-d are color coded along their entire length) (note: “or keyed” is not required by the claim as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the set of terminations of Raulerson to be color coded as taught by Lappas in order to provide a plurality of indicia means, each one of which designating a particular lumen and the particular fluid flowing through the lumen (see Lappas col. 6 lines 52-65).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raulerson et al. (US 2004/0092863 A1), as applied to claim 1 above, in view of Boehringer et al. (US 2006/0025727 A1).
Regarding claim 15, Raulerson discloses a system for supply of intravenous fluid and vacuum to a patient (see par. [0028], Figs. 1-4 and 10-11), said system comprising:
said integrated multi-lumen tubing (multiple catheter assembly 100) of claim 1 (see claim 1 rejection above);
an infusion source (see par. [0029], second catheter 130 provides fluid for infusion, meaning there must be an infusion source connected to second catheter 130);
a vacuum source (see par. [0029], first catheter 110 provides removal of fluids, meaning there must be a vacuum/suction source connected to first catheter 110); and
wherein said integrated multi-lumen tubing (multiple catheter assembly 100) connects said infusion source (see par. [0029], second catheter 130 provides fluid for infusion, meaning there must be an infusion source connected to second catheter 130) and said vacuum source (see par. [0029], first catheter 110 provides removal of fluids, meaning there must be a vacuum/suction source connected to first catheter 110) to a percutaneous access device (PAD) (fabric cuff 125) (see par. [0046]).
However, Raulerson fails to explicitly state that the infusion source is an intravenous bag or bottle in fluid communication with an infusion pump; and the vacuum source is a vacuum pump.
Boehringer teaches a system for supply of intravenous fluid and vacuum to a patient (see Fig. 9, par. [0068]) comprising: an intravenous bag (reservoir 84 is an IV bag — see par. [0067]) in fluid communication with an infusion pump (infusion pump 90) (see par. [0067]-[0068]); and a vacuum pump (suction pump 20) (see par. [0050] and [0054]) (note: “or bottle” is not required as this limitation is written in the alternative).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Raulerson to include an intravenous bag, an infusion pump, and a vacuum pump as taught by Boehringer in order to supply the fluid and suction to the system in a precise and controlled manner (see Boehringer par. [0050], [0054], and [0067]-[0068]).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicant argues that since Raulerson’s catheters 110/130 have apertures 194, the catheters are not “continuous tubes” as claimed.  However, the Examiner interprets that a tube with openings on the side wall can still be considered a “continuous tube”.  A tube is a long, hollow vessel for transporting a substance.  Even though Raulerson’s catheters 110/130 have apertures 194, catheters 110/130 are still long, hollow vessels along their entire lengths and as such are “continuous”.  A discontinuous tube would be a tube that is cut or has a blocked lumen or in other words no longer would have the structure or perform the function of a tube.  The Examiner believes the Applicant is intending to recite that the tubes do not have any side ports/apertures.  Should this be the case, the Examiner suggests amending “two or more continuous tubes each defining a lumen” to “two or more tubes each defining a lumen with imperforate side walls”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783